Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 14 de noviembre de 1977
Al comerciante Germán Rodríguez Sosa le explotó una botella de cerveza marca India en la mano, que resultó le-sionada y de cuya herida fue atendido por el Dr. Fernando Antonio, del Centro de Salud de Cabo Rojo. Próximo a expi-rar el año del estatuto prescriptivo Rodríguez Sosa demandó en daños y perjuicios a la Cervecería India, su aseguradora; al médico Antonio y a la aseguradora del Municipio, ale-gando mala práctica del médico como causa de haber quedado inútil de su mano derecha. Nueve meses después de empla-zada la demandada Cervecería India presentó demanda contra el Estado Libre Asociado como tercero, solicitando que en el supuesto de que se le impusiera responsabilidad en la demanda de Rodríguez Sosa, que se condene al Estado Libre Asociado a resarcirle “aquello que por sentencia tuviere que pagar a la parte demandante.” A moción del Estado, la de-manda contra tercero fue desestimada por falta de notifica-ción previa. Expedimos certiorari, y ahora resolvemos.
La Ley Núm. 104 de 29 de junio de 1955, en su Art. 2A adicionado por Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sec. 3077a) ordena en lo pertinente a este caso:
*487“(a) Toda persona que tenga reclamaciones de cualquier clase contra el Estado Libre Asociado de Puerto Rico, por daños a la persona o a la propiedad, causados por culpa o negligencia de dicho Estado, deberá presentar al Secretario de Justicia una notificación escrita haciendo constar, en forma clara y concisa, la fecha, sitio, causa y naturaleza general del daño sufrido, los nombres y direcciones de sus testigos, y la dirección del recla-mante, así como el sitio donde recibió tratamiento médico en primera instancia.
(b).
(c) La referida notificación escrita se presentará al Secre-tario de Justicia dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama. Si el reclamante estuviere mental o físicamente imposi-bilitado para hacer dicha notificación dentro del término pres-crito, no quedará sujeto a la limitación anteriormente dispuesta, viniendo obligado a hacer la referida notificación dentro de los treinta (30) días siguientes a la fecha en que cese la incapacidad.
(d) Si el perjudicado fuere un menor de edad, o fuere persona sujeta a tutela, la persona que ejerza la patria potestad o la custodia del menor, o el tutor, según fuere el caso, vendrá obligado a notificar la reclamación dentro de los noventa (90) días siguientes a la fecha en que tuvo conocimiento de los daños que reclama. Lo anterior no será obstáculo para que el menor, o la persona sujeta a tutela, haga la referida notificación, dentro del término prescrito, a su propia iniciativa, si quien ejerce la patria potestad o custodia, o tutela, no lo hiciere.
(e) No podrá iniciarse acción judicial de clase alguna contra el Estado Libre Asociado de Puerto Rico por daños causados por la culpa o negligencia de aquél, si no se hubiese efectuado la notificación escrita en la forma y manera y dentro de los plazos prescritos en esta sección, a menos que no haya mediado justa causa para ello. Esta disposición no será aplicable a los casos en que la responsabilidad del Estado esté cubierta por una póliza de seguro.”
El claro texto de los incisos transcritos limita su es-fera a acciones por daños y perjuicios contra el Estado Libre Asociado basadas en culpa o negligencia e impone el deber de cumplir con la notificación previa a la persona que sufre el *488daño, designada en el estatuto como “reclamante” o “perju-dicada”. Cervecería India que trae al Estado al pleito como tercero demandado para que le responda de la sentencia que pueda recaer eventualmente, no es ni alega ser “perjudicada” por acto u omisión negligente del Estado ni reclama indemni-zación por daños y perjuicios contra éste. Luego, a primera impresión no vendría obligada a hacer la notificación que según el inciso (a) supra, se requiere para reclamaciones de daños. ¿Acaso puede la Cervecería informar con la veracidad y conocimiento cierto que sólo está al alcance del reclamante y perjudicado, “la fecha, sitio, causa y naturaleza general del daño sufrido, los nombres y direcciones de sus testigos y la dirección del reclamante, así como el sitio donde recibió trata-miento médico en primera instancia”?
En numerosas jurisdicciones estatales no se exige previa notificación al demandado que insta demanda contra el Es-tado como tercera parte, por considerar que su reclamación no es propiamente de daños, sino de derecho a contribución contra un corresponsable. Minneapolis, St. P. & S.S.M.R. Co. v. City of Fond du Lac, 297 F.2d 583 (1961); 93 A.L.R.2d 1385 y ss.; Royal Car Wash Co. v. Mayor and Council of Wilmington, 240 A.2d 144 (1968); Markey v. Skog, 322 A.2d 513 (1974). Sin embargo, la demanda contra tercero no es instrumento de licencia para evadir el requisito de noti-ficación. Por encima de la naturaleza mecánico-procesal de la demanda contra tercero en este caso asoma su efecto último que no es otro que exigir del Estado responsabilidad por daños y perjuicios por negligencia sin mediar la previa notificación que hemos llamado de cumplimiento estricto. Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977).
La demanda contra tercero está permitida por la Regla 12.1 de Procedimiento Civil que dispone: “En cualquier mo-mento después de comenzado el pleito, el demandado podrá como demandante contra tercero notificar un emplazamiento *489y demanda a una persona que no sea parte en el pleito y que le sea o pueda serle responsable por toda o parte de la recla-mación del demandante.” El Estado Libre Asociado dio su consentimiento para ser demandado como tercero, autori-zando específicamente este recurso procesal del litigante pri-vado en el Art. 3 de la Ley Núm. 104 de 1955 del que cita-mos: “La autorización [para conocer de acción o procedi-miento] aquí conferida . . . incluye también el procedimiento de intervención y de tercero litigante, en favor o en contra del Estado, ya sea a petición de éste o de otro litigante.” No debe escapar el hecho de que en 1966 cuando la Asamblea Legislativa ordenó la previa notificación adicionando el Art. 2A a la Ley Núm. 104 de 1955 sobre Pleitos contra el Estado, no alteró el texto del Art. 3 (32 L.P.R.A. see. 3078) que auto-riza la demanda contra tercero.
El criterio de libre arbitrio en el demandante contra ter-cero debe moderarse por el principio de que la Regla 12.1 no crea nuevas causas de acción ni permite el uso de recursos procesales en menoscabo de derechos reconocidos en la ley substantiva. La citada Regla no altera las condiciones bajo las cuales el Estado consiente a ser demandado permitiendo litigación de reclamaciones contra el Gobierno que de otro modo no cumplen con los requisitos exigidos. Wright & Miller sostiene que cuando un litigante privado entabla reclamación contra los Estados Unidos a tenor de la Regla 14(a) (12.1 P.R.) le será admitida bajo aquellas circunstancias en que procedería un pleito de tercero, asumiendo desde luego que él podría ejercitar su causa de acción en pleito independiente contra el Gobierno. Federal Practice & Procedure, Tomo 6, sec. 1450, pág. 273.
La disposición que exige notificación previa al Estado por quien le reclama daños y perjuicios basados en negligencia ha sido tachada como discriminatoria por convertir al Go-bierno en un litigante privilegiado, favorecido por esta con-dición precedente a la acción civil, que coarta y restringe el *490derecho del demandante en contravención de las garantías constitucionales de debido proceso e igual protección de las leyes. Oquendo v. Insurance Co. of P.R., 388 F.Supp. 1030 (1974); Monografía en 59 A.L.R.3d pág. 93. Hasta ahora la ha redimido el interés público inherente a una acción diri-gida a obtener resarcimiento a costa de los dineros del pueblo, y la realidad de que el Gobierno que confronta reclamaciones de este tipo en toda la amplitud del territorio nacional, debe tener una temprana oportunidad de investigar la legitimidad de la reclamación y sus hechos circunstanciales, a fin de ejer-citar con óptima eficacia las defensas encaminadas a la pro-tección del patrimonio común. Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963).
El accidente en este caso ocurrió el 18 de marzo de 1972. La demandada Cervecería India no tuvo conocimiento del mismo hasta que fue emplazada el día 19 de marzo de 1973 en esta acción, cuando ya había transcurrido un año, que ex-cede por mucho el término de 90 días en que el aviso al Estado sirva el propósito de organizar la defensa del pleito inmi-nente. Enterada India del accidente por la tardía demanda, es fútil exigirle una notificación dentro de los 90 días siguien-tes a su emplazamiento. No se atiende con ello a interés pú-blico alguno porque si en nada aprovecha al Estado una noti-ficación previa hecha al año de ocurrir el accidente, menos utilidad tiene la que se hace transcurridos 90 días más, para completar 15 meses. Tal exigencia operaría como imposición onerosa y discriminatoria contra la parte demandada que insta demanda contra tercero, sin la justificación de interés público prevalente, resultando en anulación de derechos de debido proceso e igual protección garantizados por la Consti-tución.
La inconsistencia de la mayoría siembra incertidumbre en nuestra jurisprudencia procesal. Porque “ofendería nuestro sentido de justicia” y premiaría al “demandante tardío y sigiloso”, relevamos del estatuto de prescripción a un deman-*491dado que emplazado después del año concedido para la acción de daños y perjuicios bajo el 1802 del Código Civil, recon-viene reclamando a su vez daños contra el demandante. En rechazo de la aplicación mecánica de las Reglas dijimos en-tonces: “No es la lógica ciega a los objetivos y necesidades de nuestro ordenamiento jurídico y comunal la que debe gober-nar la interpretación de nuestros códigos y leyes.” Febo Ortega v. Tribunal Superior, 102 D.P.R. 405, 408-9 (1974). Ahora el Tribunal niega una demanda contra tercero impo-niendo un límite cronológico de cuestionable validez y con-sagra el artificio y la futilidad sofocando la equidad del caso. El estatuto de prescripción, de firme raigambre en nuestro Derecho civil común, es vulnerable y responsivo a propósitos de necesidad y utilidad social, mientras una inoperante noti-ficación previa adquiere contornos de muralla china.
Cuando por tardanza en exceso de 90 días de ocurrido el accidente, no imputable a un demandado en daños y perjuicios por negligencia que a tenor de la Regla 12.1 de Procedimiento Civil promueve demanda contra el Estado como tercero de-mandado, la previa notificación ordenada por el Art. 2A de la Ley Núm. 104 de 1955 enmendada, se torna inoperante e inútil, tal notificación no debería requerirse.
Anularía la resolución recurrida.